ACCEPTED
                                                                                       03-15-00291-CR
                                                                                               6398582
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   8/7/2015 9:58:59 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                             NO. 03-15-00291-CR
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
ANTONY J. MORALES                         §    IN THE COURT OF    APPEALS
                                                              AUSTIN,  TEXAS
                                          §               8/7/2015 9:58:59 AM
VS.                                       §    THIRD DISTRICT
                                                            JEFFREY D. KYLE
                                          §                       Clerk
STATE OF TEXAS                            §    OF TEXAS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes ANTONY J. MORALES, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 340TH Judicial District Court of TOM

GREEN County, Texas.

      3.    The case below was styled the STATE OF TEXAS vs. ANTONY J.

MORALES, and numbered C-15-0098-SB.

      4.    Appellant was convicted of Possession of Controlled Substance

1g-4g, third degree felony enhanced to second degree felony.

      5.    Appellant was assessed a sentence of Fifteen (15) years confinement

in the Institutional Division of the Texas Department of Criminal Justice on April

28, 2015.
      6.     Notice of appeal was given on May 12, 2015.

      7.     The clerk's record was filed on June 25, 2015; the reporter's record

was filed on July 21, 2015.

      8.     The appellant’s brief is presently due on August 24, 2015.

      9.     Appellant requests an extension of time of 90 days from the present

date, which would make the brief due on November 23, 2015.

      10.    No extension to file the brief has been received in this cause.

      11.    Defendant is currently incarcerated.

      12.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel for the Appellant is a member of the firm Ellis & Mock, PLLC.

Subsequent to receiving the appointment of representation in this matter, Counsel

relocated to Oklahoma with her family.            Counsel intended to satisfy her

obligations as appellate counsel in several cases and return to the San Angelo,

Texas area as needed for hearings and appearances on other matters. Counsel’s

business partner, Justin S. Mock, would remain in the San Angelo office and focus

his attentions on matters pending in the trial courts.

      On July 21, 2015, Counsel’s business partner, Justin S. Mock, passed away

unexpectedly. At this time, Counsel is commuting between Oklahoma and San

Angelo in an effort to close Ellis & Mock, PLLC.           With the additional and
unexpected task of resolving all cases and files, Counsel will have insufficient time

to devote to the representation of Appellant on appeal.

      Counsel requests additional time to request that new appellate counsel be

appointed by the trial court to represent Appellant, and to permit new counsel

sufficient time to review the record and prepare Appellant’s brief.         Counsel

believes that a ninety (90) day extension would provide sufficient time.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Ellis & Mock, PLLC
                                       125 South Irving Street
                                       San Angelo, Texas 76903
                                       Tel: (325) 486-9800
                                       Fax: (325) 482-0565



                                       By: /s/ Kelly J. Workman-Ellis
                                         KELLY J. WORKMAN-ELLIS
                                         State Bar No. 24051547
                                         Attorney for ANTHONY J. MORALES
                     CERTIFICATE OF CONFERENCE

      This is to certify that on August 7, 2015, my staff conferred with Mr. J.

Bryan Clayton, Assistant District Attorney, District Attorney's Office, Tom Green

County, regarding this request and he is not opposed.

                                      /s/Kelly J. Workman-Ellis
                                      KELLY J. WORKMAN-ELLIS


                         CERTIFICATE OF SERVICE

      This is to certify that on August 7, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Tom Green

County, Mr. J. Bryan Clayton, by electronic mail.


                                      /s/ Kelly J. Workman-Ellis
                                      KELLY J. WORKMAN-ELLIS
STATE OF TEXAS                           §
                                         §
COUNTY OF TOM GREEN                      §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

JUSTIN S. MOCK, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."



                                       /s/ Justin S. Mock
                                       JUSTIN S. MOCK
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on January 8, 2015, , to

certify which witness my hand and seal of office.


                                       /s/ Linda Robles
                                       Notary Public, State of Texas